In an action in which a judgment of divorce was granted on June 17, 1970, (1) the defendant former husband appeals, as limited by his notice of appeal and his brief, from so much of an order of the Supreme Court, Queens County, dated February 9, 1972, as, upon plaintiff’s cross motion, (a) modified the judgment by increasing the amount to be paid for support of Jerald Berger, one of the minor issue of the parties, by $25 per week and (b) awarded plaintiff a $300 counsel fee; and (2) cross appeal by plaintiff, as limited by her notice of appeal and her brief, from so much of the order as denied her cross motion insofar as it was to modify the judgment by granting her exclusive possession of the marital premises until said child shall have attained his majority. Order modified, on the law, by adding thereto a provision that the Special Term shall consider the question whether there should be an increase in the amount of support in the event of a sale in partition of the marital premises. As so modified, order affirmed insofar as appealed from, without costs; and case remanded to the Special Term for consideration of said question. The order contains no provision with respect to the question whether plaintiff would be entitled to an increase in her support allowance for housing if and when the marital residence is sold or partitioned. In our opinion a hearing on this issue should be had and *939a determination made of that issue. Hopkins, Acting P. J., Munder, Gulotta, Brennan and Benjamin, JJ., concur.